Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Election
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on March 8, 2022 is acknowledged.
Applicant's election with traverse of species A (aluminum) in the reply filed on March 8, 2022 is acknowledged.  The traversal is on the ground(s) that no serious search burden would exist to search aspherical particles comprising a metal or a metal alloy, i.e. the entire scope of the elected claims.  This is not found persuasive because materials based on individual elements are classified in specific subclasses in class 420 of the USPC and in specific groups and subgroups of subclass C22C of the CPC.  Therefore a significant burden would exist in searching materials based on multiple such elements.  The same would be true of Applicant’s proposed alternative species election in the last paragraph of page 2 of that reply, as the alternative would likewise require searching for materials based on multiple elements.
The requirement is still deemed proper and is therefore made FINAL.  Claims 1-13 are examined herein to the extent they read on the elected species.  Claims 14-25 are withdrawn from consideration as directed to a non-elected invention.

				Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 states that the aspherical particles are selected from certain specific shapes, “randomly shaped particles, and/or combinations thereof”.  It is unclear what would fall within the scope of claim 2, or more specifically what would not fall within the scope of this claim.  The examiner submits that any given collection of particles will inherently be of some particular shape, random shape, and/or some combination.  Thus it is uncertain how claim 2 further defines the material as set forth in the independent claim, i.e. what materials would be within the scope of independent claim 1 yet not within the scope of claim 2.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iacob et al. (US 2019/0194481).
Iacob discloses functionalized particles that include larger particles having smaller particles of a different composition assembled on their surface.  Example 3 of Iacob discloses such a material including aluminum powder with a d50 of 40 µm functionalized with silicon carbide with a d50 of 3.5 µm, which meets the requirements of instant claims 5-8, 11 and 12.  With respect to claims 9 and 10, Iacob para. [0015] states that the shell (i.e. the smaller particles) covers between 10 and 100% of the surface of the support particle (i.e. the larger particles).  Coverage of 100% would be a “continuous coating” and anything less than that would be a “discontinuous coating” as set forth in the instant claims.  With respect to claim 13, the above-mentioned components appear to be substantially the entirety of the prior art functionalized material in accord with this claim.
Iacob does not specify an “aspherical” nature of the larger particles or the specific limitations of instant claim 2, and does not state the packing efficiency as recited in instant claim 4.  However,
a) The examiner submits that the term “aspherical” encompasses all particles that are not perfect spheres, and instant claim 2 specifically indicates that these particles may be oblate or prolate spheroids.  Therefore all prior art particles that are not perfect spheres fall within the scope of the instant claims.  Further, claim 2 appears to encompass all particles other than perfect spheres (see also the rejection under 35 USC 112 supra).
b) With respect to packing efficiency, Iacob para. [0013] and [0016] indicates that the prior art seeks to produce a dense material, i.e. one that would have a high packing density as presently claimed.
Thus, the disclosure of Iacob et al. is held to create a prima facie case of obviousness of a material as presently claimed.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yahata et al. (US 2018/0214991).
Yahata discloses functionalized materials including relatively large particles having a plurality of nanoparticles disposed as a coating on their surfaces.  The example in para. [0224-0225] of Yahata discloses a material including aluminum alloy particles with a size distribution having peaks at 15 and 45 µm coated with zirconium hydride nanoparticles, in accord with instant claims 5, 6, 7, 11 and 12.  With respect to claims 3 and 4, Yahata para. [0074] indicates that the prior art material may possess specific volumetric density percentages within the scope of the instant claims.  With respect to claim 8, Yahata para. [0068] discloses specific nanoparticles sizes within the scope of the instant claim.  With respect to claims 9 and 10, the prior art coating may be continuous or intermittent; see Yahata para. [0109].  With respect to claim 13, in the example of Yahata described above, the aluminum alloy particles and zirconium hydride nanoparticles appear to define substantially the entirety of the functionalized material.
Yahata does not specify that the prior art particles (specifically the particles of the example referred to above) are “aspherical”, or the specific shapes recited in instant claim 2. However, Yahata para. [0099-0100] indicates that the prior art particles may be in the form of rods or needles and/or be geometrically anisotropic   Further, the examiner submits that any collection of particles that includes at least one particle not a perfect sphere would fall within the scope of instant claim 2 (see also the rejection under 35 USC 112 supra).
Thus the disclosure of Yahata et al. is held to create a prima facie case of obviousness of a material as presently claimed.
			Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	May 9, 2022